Citation Nr: 1607490	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  09-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), gastroesophageal reflux disorder (GERD), or other gastrointestinal disability.

2.  Entitlement to a rating in excess of 10 percent for a back disability.

3.  Entitlement to an effective date earlier than May 4, 2009, for the award of service connection for a back disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to January 2005, including service in Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  two rating decisions of the VA RO.  A January 2008 rating decision denied the Veteran's claims of entitlement to service connection for GERD, a gastrointestinal condition, and fibromyalgia.  A May 2014 rating decision granted the Veteran's claim of entitlement to service connection for a back disability and assigned an initial 10 percent rating effective May 4, 2009.  

This appeal has previously been before the Board, most recently in May 2013.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issues of entitlement to a rating in excess of 10 percent for a back disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran has not been diagnosed with IBS, GERD, or other chronic gastrointestinal disorder at any point during the appeal period; any undiagnosed disorder, if present, was not manifest during service in the Southwest Asia theater of operations and has not since manifest to a compensable degree.

2.  The RO received an informal claim of entitlement to service connection for a back disability on August 9, 2007, which was after the date entitlement to service connection arose.


CONCLUSIONS OF LAW

1.  IBS, GERD, or other chronic gastrointestinal disorder was not incurred in or aggravated by active service and may not be presumed to have been.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 , 3.317 (2015)

2.  The criteria for an effective date of August 9, 2007, but no earlier, for the award of service connection for a back disability are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained.  

The Veteran was provided with examinations addressing his claimed gastrointestinal disabilities in February 2010, February 2011, and June 2015.  The Board finds that the existing medical evidence of record has rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran declined the opportunity to present testimony before the Board.  The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A disability is considered to be "current" when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

At issue in this case is whether the Veteran has been diagnosed with a "chronic" gastrointestinal disability, to include IBS and/or GERD, at any time during the pendency of the appeal.

Turning to the facts in this case, the Veteran's service treatment records show occasional in-service complaints of digestive symptoms, but no treatment for or diagnosis of such issues.  For example, in a March 2002 Report of Medical History, the Veteran denied experiencing frequent indigestion, or stomach or intestinal trouble, and clinical evaluation was normal.  In a January 2004 post-deployment health assessment, the Veteran indicated that he experienced frequent indigestion, diarrhea, and vomiting during his deployment.  While the Veteran complained of problems with his toes, back, and hearing in his October 2004 separation health assessment, he denied any gastrointestinal symptoms.  In an associated October 2004 Report of Medical Examination, the Veteran's throat and abdomen were found to be normal.  The examiner noted that the Veteran "denie[d] any medical complaints and [felt] fine."  

Following service, in an April 2007 treatment record, the Veteran complained of persistent abdominal pain that woke him up at night.  The Veteran had bowel movements in the morning that somewhat relieved the aching pain.  In his August 2007 claim for benefits, the Veteran stated that he had diarrhea secondary to his PTSD.  In December 2009, the Veteran denied having esophageal reflux, changes in his bowel habit, rectal bleeding, abdominal pain, or persistent diarrhea.  The Veteran's bowels moved on a regular basis.  

The Veteran was afforded a general VA examination in February 2010 at which he denied having ever sought medical treatment for GERD, IBS, or any other gastrointestinal complaints.  Instead, the Veteran indicated that his conditions were self-diagnosed.  The Veteran indicated that his activities of daily living were not affected.  Upon physical examination, the examiner noted that there was no objective evidence of either GERD or IBS.  

The Veteran underwent an additional VA examination in February 2011, at which time he denied having experienced any episodes of heartburn since 2006.  The Veteran indicated that he had dark stools in 2004, but he had not experienced any dark stools or overt rectal bleeding since 2004.  The examiner noted that the Veteran did not have a change in bowel patterns, stool consistency, or stool frequency that would be necessary to establish a diagnosis of IBS.  The examiner was similarly unable to diagnose the Veteran with GERD.  

The Veteran underwent an additional VA examination in June 2015, at which time the examiner noted that the Veteran had had no further episodes of abdominal pain.  The Veteran stated during the examination that he had loose stools for several years from 2007 to 2011 when he became emotionally stressed.  The examiner noted that the Veteran's diarrhea problem had resolved over the past three years, and it remained resolved at the time of the examination.  The examiner noted that there had been no gastrointestinal complaints since his discharge from active duty, other than in February 2010, when the Veteran diagnosed himself with IBS.  Similarly, the examiner found that for the preceding 6 or 7 years, the Veteran had experienced very few episodes of heartburn.  The Veteran had not needed to use antacids for many years, and the examiner found that the Veteran's condition had resolved.  

The Veteran's available medical records otherwise show no gastrointestinal complaints.  

Upon review of this evidence, the Board observes that the Veteran's medical records do not show a diagnosis of chronic GERD, IBS, or other chronic gastrointestinal disability; indeed, no examiner found that the Veteran warranted a diagnosis of such a chronic disability.  Instead, the Veteran complained on one occasion of aching associated with bowel movements, and on another occasion complained of ill-formed stools.  The Veteran has since that time denied experiencing any symptoms relating to his bowels, and he has never sought medical treatment for this condition.  The Veteran has denied experiencing any gastrointestinal symptoms since 2006.  Without medical evidence indicating that the Veteran has chronic GERD, IBS, or other chronic gastrointestinal disability, and with the Veteran's consistent denial of such symptoms, the Board finds that the preponderance of the evidence is against a finding that the Veteran has had a chronic gastrointestinal disability, to include IBS and/or GERD, at any time since he filed his claim for service connection.    

To the extent the Veteran's claimed conditions may represent symptoms of an undiagnosed disability, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or that has manifest to a degree of 10 percent or more.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  IBS is specifically included as a qualifying chronic disability.  38 C.F.R. § 3.317(a)(2) (2015).  For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2015).

While the Veteran is a Persian Gulf Veteran, as discussed above, the evidence does not support a finding that has a chronic gastrointestinal disability, to include IBS and/or GERD.  Furthermore, with no in-service treatment for symptoms associated with these conditions (and with frequent in-service denials of symptoms), the Board cannot find that the weight of the evidence supports a finding that the Veteran has a chronic condition that first manifested during his active service in the Southwest Area theater of operations.  To the extent he did experience gastrointestinal symptomatology during service, the weight of the evidence does not support the conclusion that it became a chronic disability.  Absent objective evidence the condition first manifested in theater, service connection may be warranted if the claimed undiagnosed condition has manifested to a compensable degree.  

A 10 percent rating for irritable colon syndrome requires moderate symptoms with frequent episodes of bowel disturbance with abdominal distress. See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).  As discussed above, the Veteran has denied experiencing symptoms relating to his bowels for a number of years, and the Board otherwise finds that the Veteran's very infrequent complaints of bowel symptoms are inconsistent with a finding that the Veteran suffered from moderate symptoms with frequent episodes of bowel disturbance with abdominal distress.  

Similarly, a 10 percent rating for GERD would require symptoms such as persistent epigastric distress with dysphagia, pyrosis, and regurgitation, pain, impairment of health, and the like.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).  As discussed above, the Veteran has denied experiencing symptoms relating to GERD for a number of years, and the Board otherwise finds that the Veteran's very infrequent complaints of GERD symptoms are inconsistent with a finding that he experienced symptoms akin to those discussed above.  

In sum, the Board finds that service connection is not warranted under the provisions of 38 C.F.R. § 3.317.

Accordingly, the Veteran's claim is denied.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date of August 9, 2007, for the grant of service connection for a back disability.  The Board agrees.

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b) (1) (West 2014); 38 C.F.R. § 3.400(b) (2015). 

A "claim" is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

Turning to the facts in this case, on August 9, 2007, the Veteran filed a claim of entitlement to service connection for fibromyalgia, which the Veteran indicated involved, in part, soreness in his back.  A July 2008 rating decision denied the Veteran's claim, and the Veteran timely denied this decision in August 2008.  Following the issuance of a statement of the case, the Veteran perfected his appeal in May 2009.  At that time, the Veteran stated that he filed his claim for service connection for fibromyalgia due to the pain that he experienced in his back.  The Board notes that this statement is entirely consistent with the Veteran's August 2007 claim referencing his back pain.  The RO construed this May 2009 communication as an original claim of entitlement to service connection for a back disability.  A March 2014 rating decision ultimately granted service connection for a back disability, and it assigned an effective date of May 2009.  

The Board notes that when a veteran makes a claim, he seeks service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Based on Clemons, the Board finds that the Veteran's August 9, 2007, statement, which specifically referred to his back pain, represents a claim of entitlement to service connection for a back disability, rather than a claim of entitlement to service connection strictly for fibromyalgia.  Thus, the date of claim as to this issue is August 9, 2007.

The appropriate effective date for the claim on appeal is the latter of the date of receipt of claim or date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  A May 2007 MRI examination showed that the Veteran had left central herniation of the nucleus pulposus L5/S1.  VA received the Veteran's claim, on August 9, 2007.  The later of these two dates-- August 9, 2007-is the correct effective date for the award of service connection for a back disability.


ORDER

Service connection for a chronic gastrointestinal disability, to include IBS and/or GERD, is denied.

An effective date of August 9, 2007, for the award of service connection for a back disability is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Board has granted the Veteran's request for an effective date of August 9, 2007, for the award of service connection for a back disability.  The RO has thus not addressed the issue of the proper rating for the Veteran's back disability from August 9, 2007 (the newly assigned effective date for service connection), to May 4, 2009 (the previously-assigned effective date for the award of service connection).  On remand, the RO should address the appropriate rating for this period of time in the first instance.  

Furthermore, the Board finds that the TDIU claim is inextricably intertwined with the pending adjudication of the above-listed claim for a higher initial rating.  Adjudication of the TDIU issue must be deferred pending completion of the additional development outlined above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).




Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims of entitlement to a higher initial rating for a back disability and a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 27112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


